



                              AMENDED AND RESTATED
                              EMPLOYMENT AGREEMENT

         This Amended and Restated Employment Agreement is dated as of June 30,
2004 and is entered into between RenaissanceRe Holdings Ltd., a Bermuda company
(the "Company"), and John M. Lummis ("Employee").

         WHEREAS, the Company and Employee are presently parties to an
Employment Agreement (the "Prior Agreement"), dated as of June 30, 2003; and

         WHEREAS, the Company desires to enter into an amended and restated
agreement embodying the terms of Employee's continued employment (this
"Agreement"), and the Employee desires to enter into this Agreement and to
accept such continued employment, subject to the terms and provisions of this
Agreement.

         NOW, THEREFORE, the parties hereby agree:


                                   ARTICLE I.

                     Employment, Duties and Responsibilities

         1.01. Employment. During the Term (as defined below), Employee shall
serve as a key employee of the Company with the title Chief Financial Officer,
Executive Vice President of the Company. Employee agrees to devote his full time
and efforts to promote the interests of the Company.

         1.02. Duties and Responsibilities. Employee shall have such duties and
responsibilities as specified by the Company's Chief Executive Officer, who
shall be the person to which the Employee directly reports and who supervises
the Employee's work on a regular basis (the "Direct Supervisor"). These duties
and responsibilities may be modified from time to time and as are consistent
with the Employee's position.

         1.03. Base of Operation. Employee's principal base of operation for the
performance of his duties and responsibilities under this Agreement shall be the
offices of the Company in Bermuda; provided, however, that Employee shall
perform such duties and responsibilities outside of Bermuda as shall from time
to time be reasonably necessary to fulfill his obligations hereunder. Employee's
performance of any duties and responsibilities outside of Bermuda shall be
conducted in a manner consistent with any guidelines provided to Employee by the
Board of Directors of the Company (the "Company's Board").


                                   ARTICLE II.

                                      Term

         2.01. Term. Subject to Article V, the employment of the Employee under
this Agreement shall be for a term (the "Term") commencing as of the date first
written above and




continuing until the second anniversary of the date first written above;
provided, however, that the Term shall be extended as may be mutually agreed by
the parties.


                                  ARTICLE III.

                            Compensation and Expenses

         3.01. Salary, Incentive Awards and Benefits. As compensation and
consideration for the performance by Employee of his obligations under this
Agreement, Employee shall be entitled, during the Term, to the following
(subject, in each case, to the provisions of Article V hereof):

                  (a) Salary; Bonus. The Company shall pay Employee a base
salary at a rate to be determined by the Company's Board, upon recommendation of
the Direct Supervisor, or if such Direct Supervisor is not an officer of the
Company, an officer of the Company. The Company shall pay Employee a bonus of
$1.7 million in March 2005, and a bonus of $1.7 million in March 2006 (such
amounts being the "Bonus Amounts"). Salary shall be payable in accordance with
the normal payment procedures of the Company. Salary and bonuses shall be
subject to such withholding and other normal employee deductions as may be
required by law. Employee shall be entitled to payments pursuant to the
Company's long term incentive program.

                  (b) Awards. Employee shall participate in the stock incentive
plans of the Company, as amended through the date hereof and hereafter from time
to time (the "Plans"). Employee may receive grants from time to time as
determined by the Compensation Committee of the Company's Board. Employee shall
enter into separate award agreements with respect to such awards granted to him
("Awards") under the Plans, and his rights with respect to such Awards shall be
governed by the Plans and such award agreements.

                  (c) Benefits. Employee shall be eligible to participate in
such life insurance, health, disability and major medical insurance benefits,
and in such other employee benefit plans and programs for the benefit of the
employees and officers of the Company, as may be maintained from time to time
during the Term, in each case to the extent and in the manner available to other
employees of the Company, subject to the terms and provisions of such plan or
program.

                  (d) Vacation. Employee shall be entitled to reasonable paid
vacation periods, in accordance with Company policy, to be taken at his
discretion, in a manner consistent with his obligations to the Company under
this Agreement, and subject, with respect to timing, to the reasonable approval
of the Employee's supervisor at the Company.

         3.02. Expenses; Perquisites. During the Term, the Company shall provide
Employee with the following expense reimbursements and perquisites:

                  (a) Business Expenses. The Company will reimburse Employee for
reasonable business-related expenses incurred by him in connection with the
performance of his duties hereunder, subject, however, to the Company's policies
relating to business-related expenses as in effect from time to time.


                                      -2-



                  (b) Other Benefits. The Company may also provide for other
benefits for Employee as it determines from time to time.


                                   ARTICLE IV.

                                Exclusivity, Etc.

         4.01. Exclusivity. Employee agrees to perform his duties,
responsibilities and obligations hereunder efficiently and to the best of his
ability. Employee agrees that he will devote his entire working time, care and
attention and best efforts to such duties, responsibilities and obligations
throughout the Term.

         4.02. Other Business Ventures. Employee agrees that during the Term he
will not own, directly or indirectly, any controlling or substantial stock or
other beneficial interest in any business enterprise which is engaged in
business activities that are competitive with the business activities of the
Company or any of its divisions, subsidiaries or affiliates. The preceding
sentence notwithstanding, Employee may own, directly or indirectly, up to 1% of
the outstanding capital stock of any business having a class of capital stock
which is traded on any major stock exchange or in a national over-the-counter
market.

         4.03. Confidential Information. Employee agrees that he will not, at
any time during or after the Term, make use of or divulge to any other person,
firm or corporation any trade or business secret, process, method or means, or
any other confidential information concerning the business or policies of the
Company or any of its divisions, subsidiaries or affiliates, which he may have
learned in connection with his employment hereunder. For purposes of this
Agreement, a "trade or business secret, process, method or means, or any other
confidential information" shall include, but shall not be limited to, any
confidential or proprietary information, trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, management organization information, operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information relating to the
Company or any of its divisions, subsidiaries or affiliates, or that the Company
or any of its subsidiaries or affiliates may receive belonging to suppliers,
customers or others who do business with the Company or any of its divisions,
subsidiaries or affiliates. Employee's obligation under this Section 4.03 shall
not apply to any information which (i) is known publicly; (ii) is in the public
domain or hereafter enters the public domain without the fault of Employee;
(iii) is known to Employee prior to his receipt of such information from the
Company or any of its divisions, subsidiaries or affiliates, as evidenced by
written records of Employee or (iv) is hereafter disclosed to Employee by a
third party not under an obligation of confidence to the Company or any of its
divisions, subsidiaries or affiliates. Employee agrees not to remove from the
premises of the Company, or as applicable, the premises of any of its divisions,
subsidiaries or affiliates, except as an employee of the Company in pursuit of
the business of the Company, its divisions, subsidiaries or affiliates, or
except as specifically permitted in writing by the Company's Board, any document
or other object containing or reflecting any such confidential information.
Employee recognizes that all such documents and objects, whether developed by
him or by


                                      -3-


someone else, will be the sole exclusive property of the Company and
its divisions, subsidiaries or affiliates, as applicable. Upon termination of
his employment hereunder, Employee shall forthwith deliver to the Company all
such confidential information, including without limitation all lists of
customers, correspondence, accounts, records and any other documents or property
made or held by him or under his control in relation to the business or affairs
of the Company or its subsidiaries or affiliates, and no copy of any such
confidential information shall be retained by him.

         4.04. Non-Competition Obligations. During the Term and, other than in
the case of the death of the Employee, upon any termination of the employment of
the Employee (including a termination upon expiration of the Term), the Employee
shall not, during the Non-Competition Period (as defined below), directly or
indirectly, whether as an employee consultant, independent contractor, partner,
joint venturer or otherwise, (A) engage in any business activities relating to
catastrophe modeling, or underwriting catastrophe risks, on behalf of any person
that competes, to a material extent, with the Company or its affiliates, or
engage in other business activities reasonably determined by the Company's board
to be competitive, to a material extent, with any substantial type or kind of
business activities conducted by the Company or any of its affiliates at the
time of termination; (B) on behalf of any person or entity engaged in business
activities competitive with the business activities of the Company or any of its
divisions, subsidiaries or affiliates, solicit or induce, or in any manner
attempt to solicit or induce, any person employed by, or as agent of, the
Company or any of its divisions, subsidiaries or affiliates to terminate such
person's contract of employment or agency, as the case may be, with the Company
or with any such division, subsidiary or affiliate or (C) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company or
any of its divisions, subsidiaries or affiliates, nor will he attempt to induce
any such person, concern or entity to cease being a customer or supplier of the
Company or any of its divisions, subsidiaries or affiliates. The preceding
sentence notwithstanding, in the case of any termination of employment by the
Company or the Employee, the Company may elect within 30 days after such
termination, to waive the Employee's non-competition obligations.
Non-Competition Period means the period of one year following the date of
termination of employment, or such shorter period as the Company may elect
within 30 days after such termination.

         4.05. Remedies. Employee acknowledges that the Company's remedy at law
for a breach by him of the provisions of this Article IV will be inadequate.
Accordingly, in the event of a breach or threatened breach by Employee of any
provision of this Article IV, the Company shall be entitled to injunctive relief
in addition to any other remedy it may have. If any of the provisions of, or
covenants contained in, this Article IV are hereafter construed to be invalid or
unenforceable in any jurisdiction, the same shall not affect the remainder of
the provisions or the enforceability thereof in any other jurisdiction, which
shall be given full effect, without regard to the invalidity or unenforceability
in such other jurisdiction. If any of the provisions of, or covenants contained
in, this Article IV are held to be unenforceable in any jurisdiction because of
the duration or geographical scope thereof, the parties agree that the court
making such determination shall have the power to reduce the duration or
geographical scope of such provision or covenant and, in its reduced form, such
provision or covenant shall be enforceable; provided, however, that the
determination of such court shall not affect the enforceability of this Article
IV in any other jurisdiction.


                                      -4-



                                   ARTICLE V.

                                   Termination

         5.01. Termination for Cause. The Company shall have the right to
terminate Employee's employment at any time for "Cause". For purposes of this
Agreement, "Cause" shall mean (a) Employee's willful and continued failure to
substantially perform his duties under this Agreement, (b) the engaging by
Employee in willful misconduct which is demonstrably and materially injurious to
the Company or any of its divisions, subsidiaries or affiliates, monetarily or
otherwise, (c) the commission by Employee of an act of fraud or embezzlement
against the Company or any of its divisions, subsidiaries or affiliates, (d) the
conviction of Employee of a felony, or (e) Employee's material breach of the
provisions of any of Sections 4.01, 4.02, 4.03 or 4.04 of this Agreement,
provided Employee has received prior written notice of such breach.

         5.02. Death. In the event Employee dies during the Term, the Employee's
employment shall automatically terminate, such termination to be effective on
the date of Employee's death.

         5.03. Disability. In the event that Employee suffers a disability which
prevents him from substantially performing his duties under this Agreement for a
period of at least 90 consecutive days, or 180 non-consecutive days within any
365-day period, and Employee becomes eligible for the Company's long-term
disability plan, the Company shall have the right to terminate the Employee's
employment, such termination to be effective upon the giving of notice to
Employee in accordance with Section 6.03 of this Agreement.

         5.04. Termination Without Cause. The Company may at any time terminate
Employee's employment for reasons other than Cause.

         5.05.  Effect of Termination.

                  (a) Obligations of Company. In the event of any termination of
the Employee's employment hereunder, other than a Termination for Cause or an
election by the Employee to terminate his employment, (i) the Company shall pay
the Employee his base salary and the Bonus Amounts in the amounts and at the
times specified in Section 3.01, thru the end of the Term, and (ii) in addition,
if the Company does not waive the Non-Competition Obligation, then the Company
shall pay 175% of Employee's base salary during each month or portion thereof in
the Non-Competition Period that extends beyond the Term. In the event of a
termination of the Employee's employment hereunder due to a Termination for
Cause or an election by the Employee to terminate his employment, if the Company
does not waive the Non-Competition Obligation, then the Company shall pay 175%
of Employee's base salary during each month or portion thereof in the
Non-Competition Period.

                  (b) Awards. Except as otherwise provided in Section 5.05(a)
and Section 5.06, Employee's rights with respect to Awards, upon any termination
of his employment with the Company, shall be governed exclusively by the terms
and conditions of the Plans and any award agreements executed by Employee in
connection with the Plans.


                                      -5-


                  (c) Obligations of Employee. Employee may terminate his
employment at any time by 10 days' written notice to the Company. Employee shall
have no obligations to the Company under this Agreement after the termination of
his employment other that as provided in Section 5.07, and except and to the
extent Sections 4.03, 4.04 or 4.05 shall apply.

         5.06. Termination Following a Change in Control. In the event that a
Change in Control occurs (as hereinafter defined) and, on or within one year
following the date of such Change in Control, the Employee's employment is
terminated by the Company, or the Employee terminates his employment voluntarily
for "Good Reason" (as hereinafter defined), then, in lieu of the payments
described in Section 5.05(a), the Company shall pay the Employee, within fifteen
days following the date of such termination, a lump sum cash amount equal to the
sum of:

                           (i) An amount equal to Employee's base salary at the
highest rate in effect, through the end of the Term;

                           (ii) the full amount of the Bonus Amounts not
previously paid; and

                           (iii) 175% of the Employee's base salary as in effect
on the termination date for any month, or part thereof, that the Non-Competition
Period extends beyond the end of the Term.

         For purposes of this Agreement, "Good Reason" means

                  (A) any action taken or failed to be taken by the Company or
any of its officers which, without Employee's prior written consent, changes
Employee's position (including titles), authority, duties or responsibilities
from those in effect prior to the Change in Control, or reduces Employee's
ability to carry out such duties and responsibilities;

                  (B) any failure by the Company to comply with any of the
provisions of Section 3 of this Agreement, other than an insubstantial or
inadvertent failure which is remedied by the Company promptly after receipt of
notice thereof from Employee;

                  (C) the Company's requiring Employee to be employed at any
location more than 35 miles further from his current principal residence than
the location at which Employee was employed immediately preceding the Change in
Control; or

                  (D) any failure by the Company to obtain the assumption of and
agreement to perform this Agreement by a successor as contemplated by Section
6.02(b) of this Agreement.

         For purposes of this Agreement, "Change of Control" shall have the
meaning ascribed thereto in the Company's 2001 Stock Incentive Plan.

         Except as specifically provided in this Section 5.06, the effect of a
termination of Employee's employment following a Change in Control shall be
governed by the provisions of Section of 5.05.

                                      -6-


         5.07. Post-Termination Cooperation. Following any termination of
Employee's employment for any reason, Employee shall reasonably cooperate with
the Company to assist with existing or future investigations, proceedings,
litigations or examinations involving the Company or any of its affiliates. For
each day, or part thereof, that Employee provides assistance to the Company as
contemplated hereunder, the Company shall pay Employee an amount equal to (x)
divided by (y), where (x) equals the sum of Employee's annual base salary and
target bonus as in effect on the date of Employee's termination of employment,
and (y) equals 200. In addition, upon presentment of satisfactory documentation,
the Company will reimburse Employee for reasonable out-of-pocket travel, lodging
and other incidental expenses he incurs in providing such assistance. Employee
shall not be required to travel to Bermuda to provide any assistance
contemplated hereunder, but, if requested by the Company, shall make reasonable
good faith efforts to travel to such locations as the Company may reasonably
request.


                                   ARTICLE VI.

                                  Miscellaneous

         6.01. Life Insurance. Employee agrees that the Company or any of its
divisions, subsidiaries or affiliates may apply for and secure and own insurance
on Employee's life (in amounts determined by the Company). Employee agrees to
cooperate fully in the application for and securing of such insurance, including
the submission by Employee to such physical and other examinations, and the
answering of such questions and furnishing of such information by Employee, as
may be required by the carrier(s) of such insurance. Notwithstanding anything to
the contrary contained herein, neither the Company nor any of its divisions,
subsidiaries or affiliates shall be required to obtain any insurance for or on
behalf of Employee.

         6.02.  Benefit of Agreement; Assignment; Beneficiary.

                  (a) This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, including, without
limitation, any corporation or person which may acquire all or substantially all
of the Company's assets or business, or with or into which the Company may be
consolidated or merged. This Agreement shall also inure to the benefit of, and
be enforceable by, Employee and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

                  (b) The Company shall require any successor (whether direct or
indirect, by operation of law, by purchase, merger, consolidation or otherwise)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

         6.03. Notices. Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered or if sent by
telegram or telex or by registered or certified mail, postage prepaid, with
return receipt requested, addressed: (a) in the case of the Company to
Renaissance Services Ltd., Renaissance House, East Broadway, Hamilton,


                                      -7-



Bermuda, Attention: Secretary, or to such other address and/or to the attention
of such other person as the Company shall designate by written notice to
Employee; and (b) in the case of Employee, to Employee at his then current home
address as shown on the Company's books, or to such other address as Employee
shall designate by written notice to the Company. Any notice given hereunder
shall be deemed to have been given at the time of receipt thereof by the person
to whom such notice is given.

         6.04. Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties hereto with respect to the terms and conditions of
Employee's employment and supersedes any and all prior agreements and
understandings, whether written or oral, between the parties hereto with respect
to compensation due for services rendered hereunder, including, without
limitation, the Prior Agreement. This Agreement may not be changed or modified
except by an instrument in writing signed by both of the parties hereto.

         6.05. Waiver. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a continuing waiver or as
a consent to or waiver of any subsequent breach hereof.

         6.06. Headings. The Article and Section headings herein are for
convenience of reference only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

         6.07. Enforcement. If any action at law or in equity is brought by
either party hereto to enforce or interpret any of the terms of this Agreement,
the prevailing party shall be entitled to reimbursement by the other party of
the reasonable costs and expenses incurred in connection with such action
(including reasonable attorneys' fees), in addition to any other relief to which
such party may be entitled. Employee shall have no right to enforce any of his
rights hereunder by seeking or obtaining injunctive or other equitable relief
and acknowledges that damages are an adequate remedy for any breach by the
Company of this Agreement.

         6.08. Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the internal laws of Bermuda without
reference to the principles of conflict of laws. The parties submit to the
non-exclusive jurisdiction of the courts of Bermuda.

         6.09. Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take such other actions, as may be reasonably necessary
or desirable in order to perform his or its obligations under this Agreement or
to effectuate the purposes hereof.

         6.10. No Mitigation; No Offset. Employee shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking (and, without limiting the generality of this sentence, no payment
otherwise required under this Agreement shall be reduced on account of) other
employment or otherwise, and payments under this Agreement shall not be subject
to offset in respect of any claims which the Company may have against Employee.


                                      -8-


         6.11. Attorneys' Fees. Each party to this Agreement will bear its own
expenses in connection with any dispute or legal proceeding between the parties
arising out of the subject matter of this Agreement, including any proceeding to
enforce any right or provision under this Agreement.

         6.12. Termination; Survivorship. This Agreement shall terminate upon
termination of the Employee's employment, except that the respective rights and
obligations of the parties under this Agreement as set forth herein shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

         6.13. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.

         6.14. Other Agreements. Employee represents and warrants to the Company
that to the best of his knowledge, neither the execution and delivery of this
Agreement nor the performance of his duties hereunder violates or will violate
the provisions of any other agreement to which he is a party or by which he is
bound.

         6.15.  Subsidiaries, etc.

                  (a) The obligations of the Company under this Agreement may be
satisfied by any subsidiary or affiliate of the Company for which Employee
serves as an employee under this Agreement, to the extent such obligations
relate to Employee's employment by such subsidiary or affiliate.

                  (b) The rights of the Company under this Agreement may be
enforced by any Subsidiary or affiliate of the Company for which Employee serves
as an employee under this Agreement, to the extent such rights relate to
Employee's employment by such subsidiary or affiliate.

         6.16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


                                  ARTICLE VII.

                           Indemnification of Employee

         7.01. Indemnification. The Company shall defend, hold harmless and
indemnify Employee to the fullest extent permitted by Bermuda law, as currently
in effect or as it may hereafter be amended, from and against any and all
damages, losses, liabilities, obligations, claims of any kind, costs, interest
or expense (including, without limitation, reasonable attorneys' fees and
expenses) (collectively, "Losses") that may be incurred or suffered by Employee
in


                                      -9-



connection with or arising out of his service with the Company (whether prior
to or following the date hereof), subject only to the provisions of Section 7.02
below.

         7.02. Exceptions to Right of Indemnification. No indemnification shall
be made under this Article VII in respect of the following:

                  (a) Losses relating to the disgorgement remedy contemplated by
Section 16 of the US Securities Exchange Act of 1934;

                  (b) Losses arising out of a knowing violation by Employee of a
material provision of this Article VII or any other agreement to which Employee
is a party with the Company; and

                  (c) Losses arising out of a final, nonappealable conviction of
Employee by a court of competent jurisdiction for a knowing violation of
criminal law. Moreover, the Company shall not effect any advances, or advance
any costs, relating to any proceeding (or part thereof) initiated by Employee
unless the initiation thereof was approved by the Board of Directors of the
Company, or as may be approved or ordered by a competent tribunal.

         7.03. Prepayment of Expenses. Unless Employee otherwise elects via
written notice to the Company, expenses incurred in defending any civil or
criminal action, suit or proceeding shall be paid by the Company in advance of
the final disposition of such action, suit or proceeding upon receipt by the
Company of a written affirmation of Employee's good faith belief that his
conduct does not constitute the sort of behavior that would preclude his
indemnification under this Article VII and Employee furnishes the Company a
written undertaking, executed personally or on his behalf, to repay any advances
if it is ultimately determined that he is not entitled to be indemnified by the
Company under this Article VII.

         7.04. Continuation of Indemnity. All agreements and obligations of the
Company contained in this Article VII shall continue during the period in which
Employee is employed the Company and shall continue thereafter so long as
Employee shall be subject to any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative, and
whether formal or informal, by reason of the fact that Employee was a employed
by the Company.

         7.05. Indemnification Hereunder Not Exclusive. The indemnification and
prepayment of expenses provided by this Article VII is in addition to and shall
not be deemed exclusive of any other right to which Employee may be entitled
under the Company's Memorandum of Association, the Company's By-Laws, any
agreement, any vote of shareholders or disinterested directors, Bermuda law, any
other law (common or statutory) or otherwise. Nothing contained in this Article
VII shall be deemed to prohibit the Company from purchasing and maintaining
insurance, at its expense, to protect itself or Employee against any expense,
liability or loss incurred by it or him, whether or not Employee would be
indemnified against such expense, liability or loss under this Article VII;
provided that the Company shall not be liable under this Article VII to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Employee has otherwise actually received such payment under any insurance
policy,


                                      -10-



contract, agreement or otherwise. In the event the Company makes any
indemnification payments to Employee and Employee is subsequently reimbursed
from the proceeds of insurance, Employee shall promptly refund such
indemnification payments to the Company to the extent of such insurance
reimbursement.

         IN WITNESS WHEREOF, the Company and Employee have duly executed this
Agreement as of the date first above written.

                  RENAISSANCERE HOLDINGS LTD.



                  By: /s/ James N. Stanard


                  ------------------------------
                  Name: James N. Stanard
                  Title: Chief Executive Officer



                  EMPLOYEE



                  By: /s/ John M. Lummis


                  ------------------------------
                  Name: John M. Lummis









                                      -11-




